DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 August 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-10, 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Claims 1 and 10 include the recitation “through holes … aligned in parallel with the cut outs”.  However, Examiner is unable to located support for this degree of alignment.  In order to expedite examination, Examiner has assumed the claims were meant to recite “through holes … substantially aligned in parallel with the cut outs”.
Clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-8, 10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2004/0129218 to Takahashi et al. in view of U.S. Patent Pub. No. 2005/0103440 to Sato et al.
Regarding claims 1-3 and 10:  in Figs. 1, 2A, 4A, 13, 14 and 16-17:  Takahashi et al.  disclose a plasma process chamber comprising:  a chamber body (1) defining a processing region; a substrate support (2) having a substrate support surface facing the process region; and a plasma screen (7) disposed around the substrate support surface, wherein the plasma screen comprises:  a circular plate (71) having a top surface, a bottom surface substantially parallel to the top surface, a center opening and an outer diameter, the circular plate having a first thickness, wherein the top surface is substantially parallel to the bottom surface; and a plurality of cutouts (71A) formed through the circular plate, the plurality of cut outs capable of flowing a gas therethrough, the circular plate extends across an annular area between an outer region of the substrate support and an inner surface of the chamber body, wherein the plurality of cutouts are arranged in at least three concentric circles, each cutout of the plurality of cutouts is arranged in only one of the at least three concentric circles, and wherein the plurality of cutouts have identical shapes, a cut out areas of each of the three concentric circles (i.e. the combined area of the plurality of cutouts on a respective concentric circle) is substantially equal, and wherein the cutouts in each of the at least three concentric circles are evenly distributed, and wherein at least one cutout in each of the at least three concentric circles is radially aligned with an immediately adjacent cut out.  
Takahashi et al. disclose the chamber and screen substantially as claimed and as described above.
With respect the shape of the cutouts and the area they occupy, also, see Figs. 5A, 6A, 7A, 8A, 9A and 10A where cutouts are illustrated as elongated with rounded ends.  Additionally, Takahashi et al. appears to disclose that the round shaped cutouts can be substituted with elongated slots with rounded ends and that the shape of the holes and layout (i.e. pattern and occupied area) of the holes is not particularly limited as long as exhaust capacity and characteristics are sufficiently taken into consideration (see, e.g., paras. 48, 69, 89 and 110).  
The court have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Thus, it would be obvious to one of ordinary skill in the art exercising ordinary creativity common sense and logic and in the possession of the teachings of Takahashi et al. to substitute and/or optimize the cutout shape and cutout layout teachings therein in order to obtain a desired and/or optimized exhaust capacity and characteristics.
Takahashi et al. fail to disclose how the circular plate is supported and/or attached in the chamber and therefore fail to disclose a lip having an upper surface, a lower surface, and a second thickness, the lip formed in the circular plate at the center opening (i.e. at a periphery of the circular plate), through holes formed through the lip and arranged concentrically around the center opening, each of the through holes configured to pass a fastener there through, and wherein the second thickness is greater than the first thickness.   Since Takahashi et al. fails to disclose the lip and through 
In at least Figs. 1-6, Sato et al. disclose  plasma processing apparatus (1) having a plasma screen (10) comprising a circular plate (10a) having a center opening (occupied by mounting table/substrate support 2) and an outer diameter, the circular plate having a first thickness, a plurality of cutouts (10b), and a lip (10d) having an upper surface, a lower surface and a second thickness, the lip formed in the circular plate, the lip formed in the circular plate at the center opening, through holes (10f) formed through the lip and arranged concentrically around the center opening, each of the through holes configured to pass a fastener (26) there through, and wherein the second thickness appears to be  greater than the first thickness.  The lip is provided for the purpose of attaching the screen to the plasma processing apparatus (see, e.g., para. 34, 43-44). 
As noted above, in Sato et al. the second thickness appears to be greater than the first thickness.  Even though this is not explicitly stated in the disclosure, replication of the attaching feature as disclosed would fairly suggest this inequality.  Also note: Sato et al. is being relied upon for the addition of a lip to the circular plate, not modification of the cutouts.  Examiner notes that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Thus, it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic at the time Applicant’s invention was made to have provided the plasma screen of Takahashi et al. with a lip and through holes for fasteners provided therein in combination with the circular plate disclosed therein and described above with the illustrated proportions of the first 
In the combination as set forth above, the through holes of Sato et al. will be substantially aligned in parallel with the cutouts of Takahashi et al. and the upper and lower surfaces of Sato et al. will be substantially parallel to the top surface of Takahashi et al.

Regarding claims 4-5:  Takahashi et al. disclose the apparatus substantially as claimed and as described above.
However, Takahashi et al. fail to disclose the circular plate is formed from a conductive material and a coating is formed on one or more outer surface (sic) of the circular plate.
Sato et al. teach that the plasma screen is if formed by thermally spraying ceramics (coating) on a metal (conductive material) to increase plasma resistance.
With respect to claims 6 and 7, see above regarding the lip and its features.
With respect to claim 8 and 14-15, Sato et al. further disclose an outer lip (10c) for mounting the screen to the plasma processing apparatus via chamber component/liner (1c) disposed around the process region (see, e.g., paras. 43-44).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as obvious over Takahashi et al. and Sato et al. as applied to claims 1-8, 10 and 14-15 above in view of U.S. Patent Pub. No. 2010/0065213 to Carducci et al.  
Regarding claim 13:  modified Takahashi et al. disclose the apparatus substantially as claimed and as described above.
However modified Takahashi et al. fail to disclose the apparatus further comprising a conductive gasket, wherein the conductive gasket is disposed around the center opening to form a continuous coupling between the circular plate and a chamber component.
With respect to claim 13, the apparatus of Carducci et al. further comprise a conductive gasket (Fig. 2, 208) disposed around the center opening to form a continuous coupling between the circular plate via the outer lip and a chamber component (flow equalizer 202).  The conductive gasket is provided for the purpose of ensuring good electrical contact between the plasma screen and the chamber component.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a conductive gasket disposed around the center opening to form a continuous coupling between the circular plate and a chamber component in order to ensure good electrical contact between the plasma screen and the chamber component as taught by Carducci et al.

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. and Sato et al. as applied to claims 1-8, 10 and 14-15 above in view of U.S. Patent Pub. No. 2012/0000886 to Honda et al.

Modified Takahashi et al. disclose the plasma screen substantially as claimed and as described above.

However, modified Takahashi et al. fail to disclose the circular plate of the plasma screen comprises a pair of stacked circular plates, and the pair of stacked circular plates have a plurality of identical cutouts.

Honda et al. disclose the provision of a plasma screen comprising a pair of stacked circular plates, and the pair of stacked circular plates (15 and 28) have a plurality of identical cutouts (see, e.g., Figs. 1-2A,B and paras. 35-36 and 42-55) for the purpose of preventing plasma from leaking into the exhaust chamber (abstract).

Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a pair of stacked circular plates, and the pair of stacked circular plates have a plurality of identical cutouts in order to prevent plasma from leaking into the exhaust chamber as taught by Honda et al.



Response to Arguments
Applicant’s arguments and respective amendments with respect to claims 1-8, 10 and 14-15 have been considered but are they are not persuasive. 
Applicant appears to argue changing the shape/size/configuration of the cutouts in Takahashi cannot be considered a result effective variable because Takahashi does not teach that an embodiment represented by Fig. 5 suggest that size and configuration of cutouts is  as a result effective variable affecting plasma confinement, rather the size and configuration is a result effective variable with respective exhaust/pumping/gas conductance. 
In response, Examiner notes that the rejections above are not based on cut out shape/size/configuration as a result effective variable affecting plasma confinement, rather as an result effective variable affecting exhaust/pumping/gas conductance.  Applicant and Examiner appear to be in agreement on this idea.  
It is not clear to Examiner why Applicant is focusing on plasma confinement as a feature influenced by the result effective variable at issue.  If it is because this feature relates to an unclaimed Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
If Applicant has found unexpected results relating to plasma confinement, once again, Examiner invites them to submit findings of unexpected results for consideration.  
Finally, it is noted that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, throughout prosecution, Examiner has continued to find and explain (in rejections and interview) that the size/shape/configuration of cutouts in Applicant’s claims would be obvious to one of ordinary skill in the art exercising ordinary skill, creativity and common sense and logic and who is also in possession of the relied upon prior art teachings (which are quite clear regarding optimizing size/shape/configuration of cutouts) not to mention full of examples of the same.  Applicant’s arguments are continue to be unpersuasive. 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/KARLA A MOORE/Primary Examiner, Art Unit 1716